
	
		I
		112th CONGRESS
		2d Session
		H. R. 6269
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Ms. Speier introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to expand the
		  eligibility of certain veterans while they have disability claims pending under
		  title 38 of the United States Code.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Nutrition Fairness
			 Act of 2012.
		2.AmendmentsSection 3(j)(4) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2011 et seq.) is amended—
			(1)in subparagraph
			 (A) by striking or at the end,
			(2)in subparagraph
			 (B) by adding or at the end, and
			(3)by adding at the
			 end the following:
				
					(C)has pending under title 38 of the United
				States Code a claim for compensation for a service-connected disability for
				which no disposition has yet been made by the Secretary of Veterans
				Affairs;
					.
			3.Effective
			 DateThis Act and the
			 amendments made by this Act shall take effect on October 1, 2012.
		
